DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-13, 15-17 are currently pending.
 Claim 1 has been amended
Response to Amendment
The amendment filed on 01/21/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 09/21/2020
The examiner modified the rejection below to address claim amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al WO 2015107832, using PG Pub 20160351891 as equivalent English translation) and Azami (PG Pub 20140227601)
Regarding claim 1-2 and 16, Sawada et al teaches a secondary battery comprising laminate comprising: 
Positive electrode[para 31]
Negative electrode [para 31]
Collectors which is considered to be terminals [para 42 53]
The outer packaged with laminated film which is considered to be an inclusion body [para 148]
Separator [para 31]
Non aqueous electrolyte [para 31]
The negative electrode including a negative electrode active material comprising a titanium-containing oxide; and at least one negative electrode additive selected from the group consisting of a carbon material, graphite [para 33-34 37]
a weight (Ma) of the negative electrode additive from 1 to 30 weight base on100 weight of negative electrode active material (para 38) which is overlapped the claimed range where weight (Ma) of the negative electrode additive and a weight (Mt) of the negative electrode active material  satisfy 1.0 < Mt/Ma <30.0.
Sawada et al teaches the capacity of negative electrode 0..5 to 6.0mAh [para 52] and the capacity of the positive electrode 05 to 5.0mAh [para 83] (the capacity of negative is larger than that of positive electrode ( from 5.1 to 6 mAh). Sawada et al does not teaches the positive electrode capacity (Qp) is smaller than a negative electrode capacity (Qn).
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the larger portion range of negative electrode’s capacity as taught by Sawada et al such that he positive electrode capacity (Qp) is smaller than a negative electrode capacity (Qn) for desired output density [para 52] and because it has been held that discovering a optimum value of a result effective variables involves only routine skill in the art. In re boesch, 617 F.2d272, 205 USPQ 215 (CCPA 1980).
Modified Sawada et al teaches the claimed limitation, but modified Sawada et al does not teach the area of positive active material layer and negative active material layer as claimed. 
Sawada et al teaches the area of the positive or negative electrode active material layer being controlled for desired output [par 50 81].
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by 

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify area of positive and negative electrode of ‘891 to arrive the claimed range for desired output.
Modified Sawada et al teaches negative electrode material comprising carbon based additives, but modified Sawada et al does not teach specific surface area of additive.
Azami teaches a negative electrode material comprising carbon based additive having specific surface area that ranges from 10 to 40 m2/g [para 45].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the specific surface area of additive of Sawada et al to be the same of Azami for good properties [para 45] 
Regarding claim 2, modified Sawada et al teaches the electrode additive being selected from graphite [para 37, Sawada et al]
Regarding claim 3, a weight (Ma) of the negative electrode additive from 1 to 30 weight base on100 weight of negative electrode active material (para 38) which is overlapped the claimed range where weight (Ma) of the negative electrode additive and a weight (Mt) of the negative electrode active material  satisfy 1.0 < Mt/Ma <10.0. It would have been obvious to 

Regarding claim 4, modified Sawada et al teaches the claimed limitation, but modified Sawada et al does not teach the area of positive active material layer and negative active material layer as claimed. 
Sawada et al teaches the area of the positive or negative electrode active material layer being controlled for desired output [para 50 81].
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify area of positive and negative electrode of ‘891 to arrive the claimed range for desired output.
Regarding claim 5,modified Sawada et al  teaches the positive electrode capacity (Qp) is smaller than a negative electrode capacity (Qn), but modified Sawada does not teach 0.9<Qp/Qn<1.
Sawada et al teaches the capacity of negative electrode 0..5 to 6.0mAh [para 52] and the capacity of the positive electrode 05 to 5.0mAh [para 83] (the capacity of negative is larger than that of positive electrode ( from 5.1 to 6 mAh). Thus, the 0.9<Qp/Qn<1.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the larger portion range of negative electrode’s capacity as taught by Sawada et al such that 0.9<Qp/Qn<1 for desired output density [para 52] and because it has been held that discovering a optimum value of a result effective variables involves only routine skill in the art. In re boesch, 617 F.2d272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, modified Sawada et al teaches the titanium oxide is lithium titanate [para 33, Sawada et al].
Regarding claim 7 and 9, modified Sawada et al teaches positive electrode comprising as electrode active material a layered of rock salt type lithium transition metal composite oxide represented by LiMn0.4Ni0.4Co0.2O2 [para 60, Sawada et al]
Regarding claim 8, modified Sawada e al teaches an assembled battery formed by connecting a plurality of lithium ion secondary batteries [para 149, Sawada et al]
Regarding claim 10, a weight (Ma) of the negative electrode additive from 1 to 30 weight base on100 weight of negative electrode active material (para 38) which is overlapped the claimed range where weight (Ma) of the negative electrode additive and a weight (Mt) of the negative electrode active material  satisfy 1.5 < Mt/Ma <25. It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping 
Regarding claim 11, a weight (Ma) of the negative electrode additive from 1 to 30 weight base on100 weight of negative electrode active material (para 38) which is overlapped the claimed range where weight (Ma) of the negative electrode additive and a weight (Mt) of the negative electrode active material  satisfy 1.5 < Mt/Ma <10. It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 12, ,modified Sawada et al teaches the positive electrode active material layer of the positive electrode has a density of from 1.0 g/cm3 to 4.0 g/cm3 [para 77 Sawada et al].
Regarding claim 13, modified Sawada et al teaches the negative electrode active material layer of the negative electrode has a density of from 0.8 g/cm3 to 3.0 g/cm3 [para 46, Sawada et al].

Claim 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al WO 2015107832, using PG Pub 20160351891 as equivalent English translation) and further in view of Sato et al (PG pub 20130122362).
Regarding claim 15 and 17, modified Sawada et al teaches the carbon additive, but modified Sawada et al does not teach the additive being made of hard carbon.
Sato et al teaches negative electrode material including hard carbon [para 92].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the material of additive of modified Sawada et al to be made of hard carbon as taught by Sato et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).

Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. The applicant argues in substance:
Sawada et al does not suggest t the positive electrode capacity is smaller than  that of negative electrode capacity.
The examiner respectfully disagrees. Sawada et al teaches the capacity of negative electrode 0.5 to 6.0mAh [para 52] and the capacity of the positive electrode 0.5 to 5.0mAh [para 83] (the capacity of negative is larger than that of positive electrode ( from 5.1 to 6 mAh) or the capacity of positive electrode is smaller than that of negative electrode). Thus, the 0.9<Qp/Qn<1. For example, if Qp is 5.0 and Qn is 5.1, it would give 0.9<Qp/Qn<1. 
Regarding to affidavit filed on 01/21/2021, it is found non persuasive since it is not commensurate with the scope of the claim. Table A shows the material for all experiment is hard carbon and graphite where these material is not recited or claimed in claim 1. It is uncertain that these material would make the outstanding amount of outgassing or the specific surface area. Thus, table A is not commensurate with the scope of the claim.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/Primary Examiner, Art Unit 1726